C. D. Mayagüez. Divorcio.
En 25 de enero último fué apelada la sentencia de este pleito y el 28 de febrero el apelado notificó a la apelante una moción solicitando la de-sestimación de apelación por haber vencido el término para que la apelante presentara en la corte inferior la transcrip-ción de la evidencia, cuya moción fué radicada en este tribunal el día 2 de marzo, pero como hasta el 17 de febrero no ordenó la corte inferior al taquígrafo que hiciera dicha transcripción por lo que los veinte días que la ley le concede para ese trabajo no estaban vencidos cuando se ha so-licitado la desestimación, no ha lugar a desestimar.